Citation Nr: 0909323	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right heel spur syndrome, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left heel spur syndrome, currently 
evaluated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected arthritis of the right great toe, currently 
evaluated 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected arthritis of the left great toe, currently 
evaluated 10 percent disabling.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to December 
1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history 

In an August 1999 rating decision, service connection was 
granted for right heel spur syndrome with degenerative 
changes and for left heel spur syndrome with degenerative 
changes; a 10 percent disability rating was assigned for each 
foot disability.

On February 5, 2003, the RO received the Veteran's claims for 
increased disability ratings.  In the March 2003 rating 
decision, increased ratings for right heel spur syndrome with 
degenerative changes and for left heel spur syndrome with 
degenerative changes were denied.  The Veteran perfected an 
appeal of those denials.

In a May 2004 rating decision, the service-connected foot 
disabilities were recharacterized as right heel spur syndrome 
with arthritis of the right great toe and left heel spur 
syndrome with arthritis of the left great toe.

In September 2005, the Board denied increased ratings for the 
foot disabilities.  
The Veteran appealed the Board's September 2005 denial of his 
claims for increased ratings to the United States Court of 
Appeals for Veterans Claims (the Court).  In an August 2007 
memorandum decision, the Court vacated the Board's decision 
and remanded this case to the Board.  The Court's decision 
will be discussed below.

In April 2008, the Board remanded the claims to the VA 
Appeals Management Center (AMC) for further development.  In 
an August 2008 rating decision, the AMC separately rated the 
arthritis of the right great toe and separately rated the 
arthritis of the left great toe.  The AMC assigned 10 percent 
disability ratings for arthritis of the right great toe and 
the left great toe, effective February 5, 2003.  
The AMC continued the denials of the two ratings in excess of 
10 percent for right heel spur syndrome and left heel spur 
syndrome.  In August 2008, the AMC issued a Supplemental 
Statement of the Case (SSOC).  The Veteran has not indicated 
that he is satisfied with the assigned ratings.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated]. 

Issues not on appeal

The Veteran has not disagreed with the effective date 
assigned for the newly service-connected bilateral great toe 
disabilities.  That matter is therefore not in appellate 
status.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  


FINDINGS OF FACT

1.  The objective clinical findings show that the service-
connected right heel spur syndrome is manifested by 
tenderness to palpation of the heel pad region extending into 
the midfoot region, an antalgic gait, callosities about the 
lateral plantar surface of the heel reflecting ambulation on 
the lateral surfaces of the heels, current use of medications 
during flare-ups, with no more than moderate disability 
demonstrated.

2.  The objective clinical findings show that the service-
connected left heel spur syndrome is manifested by tenderness 
to palpation of the heel pad region extending into the 
midfoot region, an antalgic gait, callosities about the 
lateral plantar surface of the heel reflecting ambulation on 
the lateral surfaces of the heels, current use of medications 
during flare-ups, and no more than moderate disability 
demonstrated.

3.  The Veteran is receiving the maximum schedular rating for 
arthritis of the right great toe and arthritis of the left 
great toe.

4.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities on appeal 
are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the Veteran's 
service-connected right heel spur syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2008).

2.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the Veteran's 
service-connected left heel spur syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2008).

3.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the Veteran's 
service-connected arthritis of the right great toe have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5280, 5281 (2008).

4.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the Veteran's 
service-connected arthritis of the left great toe have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5280, 5281 (2008).

5.  The criteria for referral of the service-connected issues 
on appeal for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-
connected bilateral heel spur syndrome and bilateral 
arthritis of the great toes.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Fletcher concerns

As was described in the Introduction, this case was the 
subject of a remand by the Court.  The Board wishes to make 
it clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 
38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with Fletcher in 
mind.

Stegall concerns

In its August 2007 memorandum decision, the Court directed 
the Board to "obtain a medical opinion that provides a fully 
informed opinion as to the length and severity of [the 
Veteran's] condition's flare-ups."  See the August 23, 2007 
memorandum decision, page 4.  In that regard, the Court noted 
that "an examination of [the Veteran's] medical history 
seems necessary to describe [the Veteran's] disability in 
sufficient detail so that the Board's 'evaluation of the 
claimed disability will be a fully informed one.'"  The 
Court also noted that the Board should address the evidence 
indicating that the Veteran has an abducted gait.  


In April 2008, the Board remanded this case in order afford 
the Veteran an examination to determine the current severity 
of his service-connected right heel spur syndrome with 
arthritis of the right great toe and left heel spur syndrome 
with arthritis of the left great toe.  The Board specifically 
directed the examiner to note whether the Veteran has an 
abducted or otherwise abnormal gait, and to review the 
Veteran's claims file and provide an opinion as to the length 
and severity of flare-ups.  In August 2008, the Veteran 
underwent an examination.  The examiner noted the Veteran's 
antalgic gait, and reviewed the Veteran's claims file and 
provided an opinion on the length and severity of his flare-
ups.

The Board also remanded the claim to provide the Veteran 
notice pursuant to the cases of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In May 2008, the AMC provided the Veteran 
notice pursuant to Dingess/Hartman and Vazquez-Flores.  This 
will be discussed in greater detail below.

The Board finds that the agency of original jurisdiction has 
complied with the directives of its April 2008 remand (and by 
extension the Court's August 2007 Order).  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Court and the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

Duty to notify

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002)

The September 2005 Board decision contained a lengthy 
discussion of VCAA compliance.  See the September 13, 2005 
Board decision, pages 4-9.  The case was remanded by the 
Court in August 2007 with no substantive comments as to 
either inadequate VCAA notice compliance or the Board's 
September 2005 discussion of such compliance.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  The Board is confident that if 
the Court had identified any deficiencies concerning the VCAA 
notice, such would have surfaced in its August 2007 Order so 
that any deficiencies could be corrected.  See Harris v. 
Derwinski, 1 Vet. App.180, 183 (1991) [holding that the 
"Court will [not] review BVA decisions in a piecemeal 
fashion"].

Accordingly, the Board's previous lengthy VCAA discussion 
will not be repeated.  
Suffice it to say that the Veteran has been provided complete 
VCAA notice via letters dated in February 2003, December 
2003, March 2004, and May 2008.  

The May 2008 VCAA letter provided notice pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), and also included 
"give us everything you've got" language required by 38 
C.F.R. § 3.159(b)(1).  [The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim, 38 C.F.R. § 3.159(b)(1).]

The Veteran received specific notice of Vazquez-Flores in a 
letter from the RO dated May 12, 2008.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The relevant evidence of record includes VA treatment records 
and reports of VA examinations, all of which will be 
discussed below.

As was noted in the Stegall discussion above, pursuant to the 
Court's Order and the Board's subsequent remand, the Veteran 
underwent another VA examination in August 2008.  The 
examiner noted the Veteran's antalgic gait, and reviewed the 
Veteran's claims file and provided an opinion on the length 
and severity of his flare-ups.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has not requested a Board hearing.

Accordingly, the Board will move on to a decision on the 
merits as to the four issues on appeal. 



1.  Entitlement to an increased disability rating for 
service-connected right heel spur syndrome, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left heel spur syndrome, currently 
evaluated 10 percent disabling.

For the sake of judicial economy, because they involve the 
application of identical law to virtually identical facts, 
the Board will discuss these two issues together.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is currently assigned two 10 percent disability 
ratings for bilateral heel spur syndrome by analogy under 
Diagnostic Codes 5273 [os calcis or astragalus, malunion of]-
5284 [foot injuries, other].  See 38 C.F.R. § 4.20 (2008) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous]; see also 38 C.F.R. § 4.27 (2008) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen]..

With respect to Diagnostic Code 5273, the medical evidence of 
record, including the March 2003 and August 2008 2004 VA 
examination reports, does not refer to a malunion in the 
Veteran's ankles and instead focuses on symptomatology 
related to the heels, to include tenderness to palpation of 
the heel pad region, an antalgic gait, callosities about the 
lateral plantar surface of the heel.  Thus, use of Diagnostic 
Code is not appropriate in this case.

Use of Diagnostic Code 5284 alone is the most appropriate 
diagnostic code for the Veteran's bilateral heel spur 
syndrome.  Diagnostic Code 5284 is "catchall" code and is 
the only code under the rating schedule that will adequately 
account for the entirety of the Veteran's heel 
symptomatology, which is predominated by painful ambulation.

Specific rating criteria

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  With actual loss of 
use of the foot, a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2008).

The Board observes that the words "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).  "Moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary 871 (1988).  "Severe" is generally 
defined as "of a great degree: serious."  Id., 1078 (1990).

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to bilateral heel spur 
syndrome and bilateral arthritis of the great toes, the 
Veteran has been diagnosed with pes planus and bilateral 
plantar fasciitis.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  A critical 
question to be determined in connection with this appeal, 
therefore, is whether any non service-connected disorder 
contributes to the Veteran's overall level of foot 
symptomatology, and whether the evidence provides a 
sufficient basis for the Board to distinguish between 
service-connected and non service-connected symptoms.

A January 2004 VA treatment record reflects an assessment 
that the plantar fasciitis is part of the service-connected 
heel spur syndrome.  In any event, given that the Veteran's 
primary complaint is painful ambulation, the Board finds it 
highly unlikely that a physician would be able to distinguish 
symptoms attributable to pes planus from those attributable 
to the service-connected heel spur syndrome with plantar 
fasciitis and arthritis of the great toes, and the Board will 
not attempt to do so.  
The Board accordingly will ascribe all functional impairment 
of both feet, with the exception of that specifically 
attributable to the separately service-connected and 
bilateral arthritis of the great toes, to the service-
connected bilateral heel spur syndrome.



Schedular rating

The Veteran's bilateral heel disabilities are each currently 
rated as 10 percent disabling, which is indicative of 
moderate disability.  To obtain 20 percent ratings, his 
disabilities must be shown to be moderately severe.

The objective manifestations of the Veteran's bilateral foot 
disability are tenderness to palpation of the heel pad region 
extending into the midfoot region, an antalgic gait, and 
callosities about the lateral plantar surface of the heel 
reflecting ambulation on the lateral surfaces of the heels.

The Veteran's chief complaint is that of pain on flare-ups.  
While the Board views the Veteran's reports of pain as 
credible, in its opinion those complaints do not present a 
picture consistent with moderately severe disability.  
Rather, there is no objective evidence of pathology which 
might be said to be indicative of moderately severe or severe 
foot pathology, such as the use of a cane.  Crucially, the 
August 2008 VA examiner described the bilateral heel spur 
syndrome as being moderate in severity.  The Board places 
great weight on the August 2008 VA examiner's finding because 
in addition to the August 2008 examination being the most 
recent evidence, the August 2008 VA examiner reviewed the 
Veteran's claims file and physically examined the Veteran.  
Thus, the VA examination report, obtained specifically in 
response to the Court's concerns, demonstrated moderate 
disability bilaterally.

While February 2002 and January 2004 VA treatment records 
reflect that the Veteran walked with an abducted gait, the 
March 2003 VA examiner noted that the Veteran walked with a 
satisfactory gait and the August 2008 VA examiner noted that 
the Veteran did not have an abducted gait.  The Board places 
great weight on the report of the August 2008 VA examination, 
as it is the most recent medical evidence.    

At the August 2008 VA examination, the Veteran reported that 
within the last year, he had taken five to six weeks worth of 
sick leave secondary to foot pain.  However, this appears to 
be over a number of years.  A May 2008 statement from the 
Veteran's employer reflects that he had taken approximately 
54 days of sick leave from mid January 2004 to mid May 2008, 
which was less than 5 percent of the total work days in that 
time period, and that he had only taken 26 days of sick leave 
between January 2007 and mid May 2008, which was less than 10 
percent of the total work days in that time period.  The two 
heel disabilities, together, are rated 
20 percent disabling.  [As well, the two great toes 
disabilities, discussed below, are each rated 10 percent 
disabling.]   Thus, it appears that the Veteran is adequately 
compensated for the periods of flare-ups in which he 
experiences increased pain and loses days of work.

After having carefully considered the matter, and for reasons 
stated above, the Board believes that ratings in excess of 10 
percent for the service-connected bilateral heel spur 
syndrome are not warranted.  

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply. 
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the 
case with Diagnostic Code 5284.

Hart considerations 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the Veteran's most recent 
claim for increased disability ratings for his bilateral foot 
disabilities was filed on February 5, 2003.  
In this case, therefore, the relevant time period is from 
February 5, 2002 to the present. 

The Veteran's service-connected heel spur syndrome has been 
rated 10 percent disabling in each foot since January 1, 
1999, the date of the grant of service connection.

In essence, the evidence of record, to include the VA 
treatment records and the VA examination reports dated in 
March 2003 and August 2008, indicates that the bilateral foot 
disabilities have not changed appreciably from February 5, 
2002 to the present.  Throughout the period starting in 
February 2002, there have been no clinical findings 
sufficient to justify the assignment of a higher or lower 
rating.  
Accordingly, staged ratings are not applicable. 

Extraschedular ratings

For the sake of economy, the Board will simultaneously 
discuss consideration of extraschedular ratings for these 
disabilities, along with the service-connected bilateral 
arthritis of the great toes, below.




	(CONTINUED ON NEXT PAGE)




3.  Entitlement to an increased disability rating for 
service-connected arthritis of the right great toe, currently 
evaluated 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected arthritis of the left great toe, currently 
evaluated 10 percent disabling.

For the sake of judicial economy, because they involve the 
application of identical law to virtually identical facts, 
the Board will discuss these two issues together.

Relevant law and regulations

The law and regulations which are generally applicable to 
increased rating claims have been set out above.

Assignment of diagnostic code

The Veteran is currently assigned two 10 percent disability 
ratings for bilateral arthritis of the great toes under 
Diagnostic Codes 5281 [hallux rigidus, unilateral, severe]-
5010 [arthritis, due to trauma].  See 38 C.F.R. § 4.27.

The medical evidence, including the March 2003 and August 
2008 2004 VA examinations focuses on symptomatology related 
to the arthritis of the great toes, principally pain and some 
limited motion.  For that reason, use of Diagnostic Code 5010 
is appropriate.  As discussed immediately below, this also 
involves the application of Diagnostic Code 5003 and 
Diagnostic Codes 5280-81. 

Specific rating criteria

Trauma-induced arthritis, substantiated by x-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2008).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  A 10 percent disability rating is warranted 
for noncompensable limitation of motion and X-ray evidence of 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5281, severe 
unilateral hallux rigidus is to be rated as severe hallux 
valgus.  Diagnostic Code 5280 provides that unilateral hallux 
valgus when operated with resection of the metatarsal head or 
when severe, if equivalent to amputation of the great toe, 
warrants a maximum rating of 
10 percent.

Analysis

Schedular rating

The Veteran's bilateral arthritis of the great toes is 
currently rated 10 percent disabling in each extremity.  The 
report of the August 2008 VA examination shows that there was 
no extension in each of the great toes.  Therefore, there is 
limitation of motion in each of the great toes.  Applying 
Diagnostic Codes 5280 and 5281,
a 10 percent rating may be assigned.  This is what was done 
by the RO.  
The 10 percent disability rating is the maximum schedular 
rating available.

DeLuca consideration

The currently assigned 10 percent ratings are the maximum 
ratings available under Diagnostic Code 5280.  DeLuca 
considerations are therefore inapplicable. 
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) [if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable].



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was noted in the Introduction above, in an August 2008 
rating decision, the AMC separately rated the arthritis of 
the two great toes, assigning 10 percent disability ratings 
effective February 5, 2003.  

In essence, the evidence of record, to include the VA 
treatment records and the VA examination reports dated in 
March 2003 and August 2008, indicates that the bilateral 
great toe arthritis has not changed appreciably from February 
5, 2003 to the present.  The Veteran does not appear to 
contend otherwise.  Based on this record, the Board finds 
that staged ratings are not warranted.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the Veteran's claims under C.F.R. 
§ 3.321(b)(1) in a May 2004 rating decision.  Accordingly, 
the Board will address the possibility of the assignment of 
an extraschedular rating for the increased disability ratings 
at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected bilateral heel spur syndrome and bilateral 
arthritis of the great toes are inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's bilateral heel spur syndrome with the established 
criteria found in the rating schedule for other foot injuries 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers the level of impairment 
based on levels of severity ranging from moderate to severe.  
Similarly, the rating criteria for arthritis reasonably 
describe the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers limitation 
of motion.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his bilateral foot disabilities.  Indeed, it does not appear 
from the record that he has been hospitalized at all since 
service for those disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to these disabilities.  The 
Veteran currently works for the United States Postal Service, 
and his duties include driving and lifting and pushing heavy 
sacks of mail and packages.  As noted above, the May 2008 
statement from the Veteran's employer reflects that he had 
only taken approximately 54 days of sick leave from mid 
January 2004 to mid May 2008, which was less than 5 percent 
of the total work days in that time period, and that he had 
only taken 26 days of sick leave between January 2007 and mid 
May 2008, which was less than 10 percent of the total work 
days in that time period.  Thus, there is nothing in the 
record which suggests that the service-connected disabilities 
in and of themselves markedly impacted his ability to perform 
a job.    

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
these service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that ratings in excess of the currently 
assigned 10 percent ratings for the Veteran's service-
connected bilateral heel spur syndrome and the 10 percent 
ratings for bilateral arthritis of the great toes have not 
been met.  The benefits sought on appeal are denied.  


ORDER

Entitlement to an increased disability rating for right heel 
spur syndrome is denied.

Entitlement to an increased disability rating for left heel 
spur syndrome is denied.

Entitlement to an increased disability rating for arthritis 
of the right great toe is denied.

Entitlement to an increased disability rating for arthritis 
of the left great toe is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


